Citation Nr: 1502221	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-11 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for bilateral hearing loss, rated noncompensable, effective from March 25, 2010.  

This matter was previously before the Board in March 2014 when it was remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran had, at worst Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear; the rating criteria contemplate the Veteran's hearing loss symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Here, the Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran was also afforded VA examinations during the period on appeal in conjunction with his claim.  For reasons provided below, the Board finds that the examination reports are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist, and may proceed to a decision on the merits.  

B. Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran contends that his hearing loss is more severe than the 0 percent rating currently assigned and believes that a higher rating should be assigned.  

On April 2011 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

25
35
70
70
LEFT

20
45
70
70

The average puretone thresholds were 50 decibels in the right ear and 51 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  The Veteran reported routinely misunderstanding conversations, and hearing difficulty with employment.  The diagnosis was bilateral mild to severe sensorineural hearing loss.  

On May 2014 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

40
50
70
75
LEFT

35
60
75
75

The average puretone thresholds were 59 decibels in the right ear and 61 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 80 percent in the left ear.  The Veteran reported the impact on employment was that he currently wears hearing aids (issued in July 2011).  The diagnosis was bilateral mixed hearing loss.  

The Board notes that the May 2014 VA examiner indicated the Veteran had a middle ear medical condition, and a change in his rating based on the hearing loss levels should not be made until the Veteran receives medical evaluation and treatment of the ear condition, and that it can be re-tested after medical treatment.  There is no indication from the examiner that the Veteran should be re-tested after medical treatment, and there is no evidence in the Veteran's private treatment records that such condition was treatment.  The Board also fails to see how re-testing the Veteran after treatment for a middle ear medical condition would result in a worsening of the audiological findings so as to warrant an increased rating.  Therefore, the Board finds that affording the Veteran a new VA examination is not necessary and of no benefit to the Veteran.  

In this case, the audiometric findings during the pendency of this appeal show that the Veteran is not warranted a rating in excess of 0 percent.  

Applying the results of the April 2011 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 0 percent rating.  

Applying the results of the May 2014 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the right ear, and Level IV hearing acuity in the left ear, warranting a 0 percent rating.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 0 percent for his bilateral hearing loss at any time during the appeal period.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 0 percent as the preponderance of the evidence is against such a claim, and the benefit of the doubt doctrine does not apply.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the disability undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his bilateral hearing loss does not interfere with his work beyond that contemplated by the currently assigned staged ratings.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people and misunderstanding conversations, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  

In making this determination, the Board is cognizant of the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examiners discussed the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, further consideration of Rice is not required.  


ORDER

An initial rating in excess of 0 percent for bilateral hearing loss is denied.  


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


